DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has addressed the drawing objection to claim 7 but has not addressed the drawing objection to claim 9.
Applicant has partially addressed the U.S.C. 112(b) rejection to claim 4, but has not completely remedied the clarity of the claim 4 language. See updated claim 4 and 5 U.S.C. 112(b) rejections.
Applicant’s amendments to claim 6 has remedied the U.S.C. 112(b) issue of claim 6.
Claim 7 has been cancelled, therefore the issues pertaining to claim 7 are moot.
	Applicant has remedied the issue with claim 11 by removing the ambiguous term “pairwise”.
	Applicant’s amendments to the claims overcomes the U.S.C. 102 rejections. However, Applicant’s remarks do not appear to address the Gharib et al. (US 8197234) reference, which teaches that embedding a magnetic generating unit within an elastic body on relatively opposite sides of the elastic body is a known technique in the art. It would appear that the prior art combined with the teachings from Gharib would still render obvious applicant’s amended claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.
Therefore the limitation of “wherein the first magnetic force generating module is disposed outside of a pipe wall of the receiving body, and the second magnetic force generating module is disposed outside of the pipe wall of the receiving body” as 
The drawings only show wherein the magnetic force generating modules/units are embedded “in” the pipe wall, they do not show any modules disposed outside of the pipe wall of the receiving body.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4, 
lines 1-2 recite, "one of the plurality of the magnetic force generating units" 
line 3 recites “and one of the plurality of magnetic force generating units”
The language should be revised so that “the” is either used or not used in both recitations for consistency. Examiner believes “the” should not be used to be consistent with the rest of the claim language of claim 4.

Claim 4, line 8, "the plurality of magnetic force generating units of the second magnetic force generating module" should read --the one of the plurality of magnetic force generating units of the second magnetic force generating unit-- as best understood to be consistent with the previous claim language.

.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4, 5, 6, 8, 9, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 recites "the respective magnetic force generating units". There is a lack of antecedent basis for this limitation in the claims. These "units" have not been previously established in claim 1. These "units" have been previously established in claim 2. This raises further clarity issues with the current claim 2.
Claim 2 recites "a plurality of magnetic force generating units" for both the first and second generating modules. It is unclear whether these are the same as or different from the ones recited in claim 1. Claim 2 appears to repeat limitations that are recited in amended claim 1 and should be revised.
Claim 4, lines 6-7, recites "with one of the plurality of magnetic force generating units", it is unclear if this is referring back to the previously established "one of the plurality of the magnetic force generating units" recited in lines 1-2 of claim 4. 
Claim 4, it is also unclear if the units are attached to the inner diameter of the receiving body as recited in line 4, or is supposed to be "in" the receiving body as recited in lines 5-8 of claim 1. Having a structure “in” the receiving body appears to be 
Claim 4, line 7-8, recites “provided with one of the plurality of magnetic force generating units”, it is unclear whether or not this “one” is referring to the previously established “one of the magnetic force generating units” that is generating a first magnetic pole. Line 7-8 should read -provided with the one of the plurality of magnetic force generating units—to properly refer back to the previously established structure.
Claim 5 recites “one of the magnetic force generating units”, while claim 4 already recites “one of the magnetic force generating units”. It becomes ambiguous as to whether these are the same structures being referred to or new structures. Applicant should revise the language to clearly distinguish between the different ‘ones’ of the plurality of magnetic force generating units, and revise the language to clearly refer back to the previously established structures by reciting “the” or “said” or using “first”, or “second” or other distinguishing language.
Claim 5 recites “a first magnetic pole”, “a second magnetic pole”, “the first magnetic pole”, “the second magnetic pole”. It becomes ambiguous as to whether these are the same structures being referred to or new structures because claim 4 already recites “a first magnetic pole” and “a second magnetic pole”. 
Claim 6 recites “a control module” in line 4, it is unclear whether this is establishing a different control module than the one previously established in line 2 of claim 3.
Claim 9 recites “wherein the first magnetic force generating module is disposed outside of a pipe wall of the receiving body, and the second magnetic force generating module is disposed outside of the pipe wall of the receiving body”, this limitation appears to contradict the limitation of having the magnetic force generating modules “in the first side of the receiving body” and “in the second side of the receiving body”. Since these magnetic force generating modules cannot be both disposed “in” the receiving body and disposed “outside” the pipe wall of the receiving body, it is unclear what this claim requires.
Claim 11, line 5 recites "being radically disposed in the receiving body".

Claim 11, lines 10-12 are not grammatically correct and should be revised to something similar to the following: --wherein a distance between two of the plurality of magnetic force generating units that are disposed opposite of each other with respect to the receiving body is variable based on the deformation of the receiving body--
Claims 2, 4, 5, 6, 8, 9 are indefinite at least because they depend from indefinite claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 appears to merely repeat limitations already present in amended claim 1 and does not appear to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauciuc et al. (US 7539016) in view of Gharib et al. (US 8197234), hereinafter ‘Gharib’.
Regarding claims 1, 8 and 11, Sauciuc discloses a fluid driving device, comprising: a receiving body (2320) having a first side and a second side, wherein the first side and the second side are disposed opposite to each other, a fluid is received in the receiving body, and the receiving body is elastic; 
a control module (hardware and software, Col. 8 lines 30-35; Col. 8 discusses controlling the magnetic electromagnets 2400 and therefore a controller is implicitly disclosed); and a power supply module electrically connected to the control module (Col. 8 discloses turning on and off the electromagnets, therefore a power supply module is implicitly disclosed; input power as disclosed in Col. 8 lines 40-45 indicates a power supply module, the input power is controlled according to the hardware/software), the first magnetic force generating module, and the second magnetic force generating module, so that the respective magnetic force generating units of the first magnetic force generating module and the second magnetic force generating module generate a plurality of magnetic poles; 
wherein the control module provides a control signal to the power supply module, and the power supply module provides power to the first magnetic force generating module and the second magnetic force generating module according to the control signal (Col. 8 discloses various control functions for the electromagnets and therefore implicitly discloses that the control module controls the power supply module to supply power to the electromagnets); 

each of the first magnetic generating units and each of the second magnetic generating unit are electromagnets (Col. 8).

Sauciuc does not explicitly disclose having the electromagnets “in” the receiving body and wherein a distance between of the first magnetic force generating module and the second magnetic force generating module is variable based on the deformation of the receiving body.

	However, Gharib discloses a fluid driving device with an elastic fluid receiving body that is deformed interaction between magnetic force generating modules similar to Ben-Shalom and the present application and therefore constitutes analogous art. Gharib teaches having an electromagnet embedded within an elastic pipe wall that causes the pipe wall to deform when due to a magnetic force interactions (Gharib Fig. 7, Col. 3 lines 45-52) and teaches that embedding the components allows for a more compact configuration.

Since a more compact configuration is beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Sauciuc to have embedded the first and second magnetic force generating modules comprising electromagnets in the elastic receiving body tube wall as taught by Gharib which would result in a distance between of the first magnetic force generating module and the second magnetic force generating module to be variable based on the deformation of the receiving body.
 
	The combination of Sauciuc and Gharib further renders obvious:



4. The fluid driving device according to claim 2, wherein one of the plurality of the magnetic force generating units of the first magnetic force generating module is a first magnetic pole, and one of the plurality of magnetic force generating units of the second magnetic force generating module disposed on an opposite side is a second magnetic pole; and the first magnetic pole and the second magnetic pole have a same polarity, and an inner diameter of a section of the receiving body provided with one of the plurality of magnetic force generating units of the first magnetic force generating module and the plurality of magnetic force generating units of the second magnetic force generating module is increased (Sauciuc see Fig. 2, electromagnets 2400 are turned on which causes the elastic body to expand, as the body expands in both the top and bottom directions, radially outward, this indicates that the polarity of the poles of the electromagnets are the same).

6. The fluid driving device according to claim 4, wherein the plurality of magnetic force generating units of the first magnetic force generating module and the second magnetic force generating module are controlled by the control signal provided by the control module to generate different magnetic poles, different magnitudes of magnetic force, 

9.    The fluid driving device according to claim 1, wherein the first magnetic force generating module is disposed outside of a pipe wall of the receiving body, and the second magnetic force generating module is disposed outside of the pipe wall of the receiving body (Sauciuc apparent from Fig. 2).

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauciuc in view of Gharib as applied to claim 1 above, and in further view of Perlov et al. (US 4498850), hereinafter ‘Perlov’
Regarding claims 4-6, the combination of Sauciuc and Gharib renders obvious the fluid driving device according to claim 2, but does not explicitly disclose wherein one of the plurality of magnetic force generating units of the first magnetic force generating module is a first magnetic pole, and one of the plurality of magnetic force generating units of the second magnetic force generating module disposed on the opposite side is a second magnetic pole; and the first magnetic pole and the second magnetic pole have different polarities, and an inner diameter of a section of the receiving body provided with one of the plurality of magnetic force generating units of the first magnetic force generating module and the plurality of magnetic force generating units of the second magnetic force generating module is decreased.

However, Perlov discloses a fluid driving device using electromagnets and an elastic fluid receiving body similar to Ben-Shalom and the present application and therefore constitutes analogous art. Perlov discloses a fluid driving device (Fig. 1), comprising: a receiving body (6, 8) having a first side (2) and a second side (4), wherein the first side and the second side are disposed opposite to each other, a fluid is received in the receiving body, and the receiving body is elastic (8 is elastic); a first magnetic force generating module (18, 20, 22, 24, 26, 28, 30) disposed on the first side; 
wherein the first magnetic force generating module includes a plurality of magnetic force generating units (18, 20, 22, 24, 26, 28, 30); the second magnetic force generating module includes a plurality of magnetic force generating units (19, 21,23, 25, 27, 29, 31); the plurality of magnetic force generating units of the first magnetic force generating module and the plurality of magnetic force generating units of the second magnetic force generating module generate a plurality of magnetic poles (Col. 5, lines 15-20), respectively; the receiving body generates the deformation according to the plurality of magnetic poles of the plurality of magnetic force generating units of the first magnetic force generating module and the plurality of magnetic force generating units of the second magnetic force generating module (Col. 5-6), as claimed in claim 2;
wherein one of the magnetic force generating units of the first magnetic force generating module is a first magnetic pole, and one of the plurality of magnetic force generating units of the second magnetic force generating module disposed on an opposite side is a second magnetic pole; and the first magnetic pole and the second magnetic pole have a same polarity (Col. 5-6 discloses having the same ‘north’ or ‘south’ polarities for different electromagnets on opposite sides of the receiving body during operation of the device), as claimed in claim 4;

wherein the plurality of magnetic force generating units of the first magnetic force generating module and the second magnetic force generating module are controlled by a control signal provided by a control module to generate different magnetic poles, different magnitudes of magnetic force, different magnetic pole arrangements, and different magnetic pole change orders (Col. 7 discloses the frequency of polarity reversals determining the output flow, discloses that the function of current flowing through the windings of the electromagnet determines the magnitude of the forces of attraction or repulsion), as claimed in claim 6;

Since controlling electromagnets to have different polarities to deform an elastic member to achieve a peristaltic fluid drive, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Sauciuc to have controlled the electromagnets with a control signal provided by a control module to generate different magnetic poles, different magnitudes of magnetic force, different magnetic pole arrangements, and different magnetic pole change orders, so that the elastic receiving body is deformed to drive the fluid in the receiving body as taught by Perlov. While Perlov does not explicitly disclose changing “inner diameters” because Perlov does not have a cylindrical device with a diameter, it would have been obvious to one of ordinary skill in the art that by applying the teachings of Perlov to the device of Sauciuc would result in having the inner diameter of different receiving body 2320 of Sauciuc to be increased or decreased to drive the fluid in the receiving body in a peristaltic-like fashion (Sauciuc, Col. 8). Perlov teaches that adjusting a plurality electromagnet polarities in certain orders to affect movement on a magnetic membrane to drive a fluid is a known technique in the art. Applying this known 

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421,82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.


Claim 1, 2, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shalom (US 5996964) in view of Gharib et al. (US 8197234), hereinafter ‘Gharib’.
Regarding claims 1 and 8, Ben-Shalom discloses a fluid driving device (see Figures), comprising: a receiving body (31) having a first side (Fig. 3B, top side) and a second side (Fig. 3B, bottom side), wherein the first side and the second side are disposed opposite to each other, a fluid is received in the receiving body, and the receiving body is elastic (Col. 3-4); a first magnetic force generating module disposed on the first side (Fig. 3B, electromagnets 32 on top side);
and a second magnetic force generating module disposed on the second side (Fig. 3B, electromagnets on bottom side); wherein an interaction between the first magnetic force generating module and the second magnetic force generating module causes a deformation of the receiving body to drive the fluid to flow (Col. 3 lines 53-67, Col. 4 lines 1-40, “drive the flow fluid through the conduit in a peristaltic-like fashion”);
a control module; and a power supply module electrically connected to the control module, the first magnetic force generating module, and the second magnetic force generating module, so that the respective plurality of magnetic force generating units of the first magnetic force generating module and the second magnetic force generating module generate the magnetic poles (control module and driver 13, Fig. 7 and 8; power supply is seen in Figs. 1,2 connected to the controller and driver unit 13 which 
each of the first magnetic generating units and each of the second magnetic generating unit are electromagnets (32 are electromagnets).
wherein the control module respectively controls each of the first magnetic generating units and the second magnetic force generating units to drive the fluid in the receiving body (Col. 4); Ben-Shalom also discloses wherein the elastic membrane/elastic receiving body may have alternative configurations in which magnetic elements are embedded therein or attached to the membrane’s surface (Ben-Shalom Col. 3 lines 24-55).

Ben-Shalom does not explicitly disclose: a first magnetic force generating module disposed in the first side of the receiving body; a second magnetic force generating module disposed in the second side of the receiving body; wherein a distance between of the first magnetic force generating module and the second magnetic force generating module is variable based on the deformation of the receiving body.

However, Gharib discloses a fluid driving device with an elastic fluid receiving body that is deformed interaction between magnetic force generating modules similar to Ben-Shalom and the present application and therefore constitutes analogous art. Gharib teaches having an electromagnet embedded within an elastic pipe wall that causes the pipe wall to deform when due to a magnetic force interactions (Gharib, Fig. 7, Col. 3 lines 45-52) and teaches that embedding the components allows for a more compact configuration.

Since a more compact configuration is beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Ben-Shalom to have embedded the first and second magnetic force generating modules comprising electromagnets in the elastic receiving body tube wall as taught by Gharib and a discussed embodiment of Ben-Shalom. The proposed modification to Ben-Shalom’s Fig. 3 embodiment would result in having the array of electromagnets embedded within the elastic membrane 31 itself rather than being external to the tube, which would result in the expected benefit of a more compact configuration.

The combination of Ben-Shalom and Gharib further renders obvious:

2.    The fluid driving device according to claim 1, wherein the first magnetic force generating module includes a plurality of magnetic force generating units (electromagnets 32); the second magnetic force generating module includes a plurality of magnetic force generating units (electromagnets 32); the plurality of magnetic force generating units of the first magnetic force generating module and the plurality of magnetic force generating units of the second magnetic force generating module generate the plurality of magnetic poles, respectively; the receiving body generates the deformation according to the plurality of magnetic poles of the plurality of magnetic force generating units of the first magnetic force generating module and the plurality of magnetic force generating units of the second magnetic force generating module (Col. 3-4, the electromagnets generate magnetic fields/poles to deform the tube as seen in in Fig. 3A, 3B, 4A, 4B). 

9. The fluid driving device according to claim 1, wherein the first magnetic force generating module is disposed outside of a pipe wall of the receiving body, and the second magnetic force generating module is disposed outside of the pipe wall of the receiving body (Ben-Shalom, see Fig. 3-4, magnetic force generating modules disposed outside of pipe wall 31 of the receiving body).
.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shalom (US 5996964) in view of Gharib as applied to claim 1 above, and in further view of Perlov et al. (US 4498850), hereinafter ‘Perlov’
Regarding claims 4-6, the combination of Ben-Shalom and Gharib renders obvious the fluid driving device according to claim 2, but does not explicitly disclose a polarity of the poles generated by the electromagnets, and wherein a section of the receiving body provided with one of the plurality of magnetic force generating units of the first magnetic force generating module and the plurality of magnetic force generating 

However, Perlov discloses a fluid driving device using electromagnets and an elastic fluid receiving body similar to Ben-Shalom and the present application and therefore constitutes analogous art. Perlov discloses a fluid driving device (Fig. 1), comprising: a receiving body (6, 8) having a first side (2) and a second side (4), wherein the first side and the second side are disposed opposite to each other, a fluid is received in the receiving body, and the receiving body is elastic (8 is elastic); a first magnetic force generating module (18, 20, 22, 24, 26, 28, 30) disposed on the first side; and a second magnetic force generating module (19, 21,23, 25, 27, 29, 31) disposed on the second side; wherein an interaction between the first magnetic force generating module and the second magnetic force generating module causes a deformation of the receiving body (8) to drive the fluid to flow (see Figs. 3A-3B, and abstract); a control module (control means disclosed in Col. 3, microprocessor disclosed in Col. 6 ); and a power supply module electrically connected to the control module (Col. 5 discussed control of current flow, which indicates an inherent power module), the first magnetic force generating module, and the second magnetic force generating module, so that the respective plurality of magnetic force generating units of the first magnetic force generating module and the second magnetic force generating module generate the magnetic poles; wherein the control module provides a control signal to the power supply module, and the power supply module provides power to the first magnetic force generating module and the second magnetic force generating module according to the control signal (Col. 5-6), as claimed in claim 1;
wherein the first magnetic force generating module includes a plurality of magnetic force generating units (18, 20, 22, 24, 26, 28, 30); the second magnetic force 
wherein one of the magnetic force generating units of the first magnetic force generating module is a first magnetic pole, and one of the plurality of magnetic force generating units of the second magnetic force generating module disposed on an opposite side is a second magnetic pole; and the first magnetic pole and the second magnetic pole have a same polarity (Col. 5-6 discloses having the same ‘north’ or ‘south’ polarities for different electromagnets on opposite sides of the receiving body during operation of the device), as claimed in claim 4;
wherein one of the magnetic force generating units of the first magnetic force generating module is a first magnetic pole, and one of the plurality of magnetic force generating units of the second magnetic force generating module disposed on the opposite side is a second magnetic pole; and the first magnetic pole and the second magnetic pole have different polarities (Col. 5-6 discloses having the same ‘north’ or ‘south’ polarities for different electromagnets on opposite sides of the receiving body during operation of the device), as claimed in claim 5;
wherein the plurality of magnetic force generating units of the first magnetic force generating module and the second magnetic force generating module are controlled by a control signal provided by a control module to generate different magnetic poles, different magnitudes of magnetic force, different magnetic pole arrangements, and different magnetic pole change orders (Col. 7 discloses the frequency of polarity reversals determining the output flow, discloses that the function of current flowing through the windings of the electromagnet determines the magnitude of the forces of attraction or repulsion), as claimed in claim 6;



"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421,82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        March 22, 2021